Citation Nr: 1705717	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  04-38 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for psoriasis. 

2.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left wrist.

3.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right wrist.

4.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left thumb, index finger, and long finger of the left hand.  

5.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right thumb, index finger, and long finger of the right hand.  

6.  Entitlement to an initial compensable rating for psoriatic arthritis of the left ring finger of the left hand.  

7.  Entitlement to an initial compensable rating for psoriatic arthritis of the right ring finger of the right hand.  

8.  Entitlement to a higher initial rating for psoriatic arthritis of the left foot, rated as noncompensably disabling prior to June 13, 2013 and 10 percent disabling thereafter. 

9.  Entitlement to a higher initial rating for psoriatic arthritis of the right foot, rated as noncompensably disabling prior to June 13, 2013 and 10 percent disabling thereafter. 

10.  Entitlement to an effective date earlier than November 16, 2009 for the award of service connection for psoriatic arthritis of the left foot.

11.  Entitlement to an effective date earlier than November 16, 2009 for the award of service connection for psoriatic arthritis of the right foot.

12.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board denied the claim for entitlement to an increased rating for psoriasis in a January 2010 decision which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In June 2010, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating and remanding the Board's January 2010 decision.  Subsequently, in May 2011 and October 2015, the Board remanded the claim for further development in order to comply with the JMR.  The claim for an increased rating for psoriasis has now returned to the Board for additional appellate action along with claims for increased initial ratings for psoriatic arthritis, earlier effective dates, and TDIU.
 
In June 2007, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The Board cannot decide the claim for entitlement to an increased rating for psoriasis at this time as adjudication of the claim is stayed.  The Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the claim for an increased rating for psoriasis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on this matter.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim will resume.  The Board regrets this delay and is aware the claim has been pending for many years; however, the claim must be stayed in accordance with the Court's decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  With respect to the claims for entitlement to increased initial ratings for psoriatic arthritis of the wrists, fingers, and feet, the Board finds that remands are necessary to provide additional examinations in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's arthritic conditions were recently examined by VA in 2015 and 2016; unfortunately, the examination reports do not meet the specifications of Correia.  The examination reports contain range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Additional examinations are therefore necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.  

There is some question as to whether the provisions of Correia apply to the claims for increased ratings for the service-connected disabilities of the feet.  The Veteran's service-connected psoriatic arthritis of the left and right foot is currently assigned separate disability ratings under Diagnostic Code 5284 pertaining to foot injuries.  The Court has held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions, and rejecting the argument that Diagnostic Code 5284 is a "catch-all provision."  See Yancy v. McDonald, Vet. App. 484, 494 (2016).  However, unlisted foot conditions may still be rated under Diagnostic Code 5284 by analogy.  Id.  In the April 2015 rating decision awarding service connection for psoriatic arthritis of the feet, the RO determined that the "disability is not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related."  The RO therefore rated the Veteran's arthritic foot condition by analogy as permitted by Yancy.  The rating criteria associated with Diagnostic Code 5284 does not provide for rating a foot disability specifically on the basis of limitation of motion or joint pain; however, based on the location and type of impairment manifested by the disability, the Board finds that Correia and the provisions of 38 C.F.R. § 4.59 pertaining to painful motion and specifically referencing arthritis are for application in this case.

The Board also finds that the claims for entitlement to increased initial rating for psoriatic arthritis of the left and right foot are inextricably intertwined with the claims for earlier effective dates for the award of service connection for these disabilities.  Service connection for these disabilities was awarded in an April 2015 rating decision with an initial 10 percent evaluation assigned effective June 13, 2013.  In a June 2015 notice of disagreement, the Veteran initiated an appeal with the effective date of the award.  Earlier effective dates of November 16, 2009 were assigned for the left and right foot arthritis in a May 2016 rating decision, but this did not fully satisfy the Veteran's appeal.  A May 2016 statement of the case (SOC) did not address the claims for earlier effective dates for the award of service connection for psoriatic arthritis of the left and right feet, and a remand is necessary to provide a SOC addressing these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the claim for entitlement to TDIU is also clearly intertwined with all the Veteran's pending claims for increased ratings and earlier effective dates.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC addressing the claims of entitlement to effective dates earlier than November 16, 2009 for the award of service connection for psoriatic arthritis of the left and right foot.  If the Veteran perfects the appeal, return the claim to the Board.

2.  Obtain complete copies of the Veteran's treatment records from the Bay Pines VA Medical Center (VAMC) dating from August 31, 2016 to the present. 

3.  Schedule the Veteran for a VA examination(s) to determine the current severity of the service-connected psoriatic arthritis of the wrists, fingers, and feet.  The claims file must be made available to and reviewed by the examiner.

The examiner should determine the following:

(a)  With respect to the wrists, fingers, and feet, the examination(s) must include range of motion studies.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion.  The joints must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

(b)  Address whether, and if so to what extent, there is ankylosis of either wrist and if so, whether it is favorable or unfavorable.  

(c)  Determine if the Veteran experiences limitation of motion of the thumbs, index fingers, long fingers, and ring fingers and/or ankyloses of these digits.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable.  The examiner should also determine the extent of any gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers and the extent of any gap between the fingertips and the proximal transverse crease of the palm with the finger flexed to extent possible. 

(d)  With respect to the service-connected foot disabilities, the examiner must indicate whether the manifestations of the disability (to include limitation of motion and painful motion) are represented by moderate, moderately severe, or severe impairment of both feet.  In addition, the examiner must indicate whether the Veteran's service-connected psoriatic arthritis manifests flat foot, hallux valgus, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  If so, the examiner must fully describe the nature and severity of these conditions. 

The complete bases for all medical opinions must be provided.
  
4.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record, including all VA and private treatment records added to the claims file.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




